Opinion by
Mr. Justice Gbeen,
In this case there are two appeals by two different persons interested as distributees in the estate of the decedent. The claim of each one of them is for $954.46 out of the fund. Each of these claims was for less than $1,000. We are clearly of opinion that the appellate jurisdiction in such cases belongs to the Superior Court. It is the amount of the appellants’ interest that is involved in the controversy that must determine the jurisdiction. In this case the interest of the appellee in the fund is more than $1,000, and if the positions of the parties were reversed and the appellee were the appellant, the jurisdiction would be in this Court. In accordance with these views we hereby certify the appeal with the record to' the Superior Court.